DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to after final action filed 3/10/2022 is acknowledged.
No claims are amended.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/24/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Response to Amendment
Amendments filed on 3/10/2022 are entered for prosecution. Claims 1-11 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 4, and 8 (pages 6-9) in a reply filed 3/10/2022 have been fully considered but are moot because new ground of rejections using newly introduced reference (Yang) are applied in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 4, and 8:
	Claims 1, 4, and 8 each recite a feature of adding a secondary base station for a user equipment, that is, “adding, by the target base station, a secondary base station for the user equipment” (claim 1, line 11), “before the target master base station adds a secondary base station for user equipment” (claim 4, line 7), and “before the target master base station adds a secondary base station for user equipment” (claim 8, lines 7-8).
It is unclear as to what is meant by “adding, …, a secondary base station for the user equipment”. For example, does it mean a secondary base station is added to a list of candidate base stations for communication by the target master base station or a new physical secondary base station is physically added to the target master base station? Or, how is a secondary base station is added for the user equipment? The terminology “adding” is NOT clear. 
whether the feature of adding a secondary base station for a user equipment step means a full completion of addition or a first initiation/beginning step of the multiple addition step or procedure. According to the disclosure Fig. 5 and para. [0096-0108] of the instant application, the adding the secondary base station for a user equipment step begins in step 506 before the target master base station sends “Second RRC connection reconfiguration message” to the UE in step 508 and gets completed in step 511 after the “RRC connection reconfiguration completes” in step 510. 
As such, these claims are indefinite. For the purpose of examination, it will be interpreted as described in the disclosure Fig. 5 and para. [0096-0108].

Regarding claim 2:
As discussed above for claim 1, it is unclear whether the feature of adding a secondary base station for a user equipment step means a full completion of addition or a first initiation/beginning step of the multiple addition step or procedure. As such, it is unclear whether “sending by the target base station, an addition request to the secondary base station” occurs before the “establishing, by the target master base station, a communication connection to the user equipment” step or after the “establishing, by the target master base station, a communication connection to the user equipment” step in claim 1.

Claims 3, 5-7, and 9-11 are also rejected because they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (US 2016/0227459 A1, hereinafter Fujishiro) in view of Yang et al. (US 2015/0208283 A1, hereinafter Yang).

Regarding claim 1:
Fujishiro teaches a handover method (see, Fujishiro: Fig. 10 and para. [0150-0158]), comprising: 
receiving, by a target master base station (see, Fujishiro: Fig. 10, T-MeNB 200M2), a handover request from a source master base station (see, Fujishiro: Fig. 10, S-MeNB 200M1), wherein the handover request is useable to request handover of a user equipment (see, Fujishiro: Fig. 10, UE 100) from the source master base station to the target master base station (see, Fujishiro: Fig. 10, S204 teaches wherein T-MeNB (corresponding to target master base station) receives “Hanover Request” sent from S-MeNB (corresponding to source master base station)); 
sending, by the target master base station, a handover request acknowledgment message to the source master base station based on the handover request (see, Fujishiro: Fig. 10, S205, “Admission Control” and S206, “Hanover Request Acknowledge”. T-MeNB sends the “Handover Request Acknowledge” to S-MeNB. The Handover Request Acknowledge message in S206 is sent in response to the determination of the acknowledgement of the handover request in “Admission Control” step in S205. Para. [0152] teaches wherein “In step 205, the T-eNB 200M2 determines whether to acknowledge the handover request. In step S206, the T-MeNB 200M2 transmits an acknowledgement to the handover request (Handover Request Acknowledge) to the S-MeNB 200M1.”).
Fujishiro does not explicitly teach wherein the handover request acknowledgment message indicates that the target master base station allows the user equipment to be handed over from the source master base station to the target master base station.
In the same field of endeavor, Yang teaches wherein the handover request acknowledgment message indicates that the target master base station allows the user equipment to be handed over from the source master base station to the target master base station (see, Yang: para. [0006] teaches wherein “the target eNB performs an admission decision according to Qualities of Service (QoS) of bearers to be admitted and other information, and when allowed admission of the UE is decided, the target eNB performs underlying configuration to prepare for the handover and returns to the source eNB a Handover Request Acknowledge message including a Radio Resource Control (RRC) container which contains a Handover Command to trigger the UE to be handed over, the bearer accepted by the target eNB to forward uplink/downlink data, and a transport layer address and a Tunnel Endpoint Identifier (TEID) of a forward tunnel.” Therefore, the Handover Request Acknowledge message includes an RRC container which contains a Handover Command to trigger the UE to be handed over (i.e., an indication that the target eNB (corresponding to the target master base station) allows the UE to be handed over from the source eNB (corresponding to the source master base station) to the target eNB.)).
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro to include the teachings of Yang in order to support a handover of a UE from a source base station to a target base station based on a Handover Request message transmitted by the source base station and to inform the source base station to forward a Handover Command to trigger the UE to be handed over (see, Yang: Para. [0006]). 
Fujishiro further teaches wherein establishing, by the target master base station, a communication connection to the user equipment (see, Fujishiro: Fig. 10, S228 teaches wherein T-MeNB sends “RRC Connection Reconfiguration” to UE thereby establishing a communication to the UE.); and 
adding, by the target master base station, a secondary base station (see, Fujishiro: Fig. 10, SeNB, 200S) for the user equipment (see, Fujishiro: Fig. 10, S231, “SeNB Addition/Modification Complete”. T-MeNB initiates and begins the “SeNB Addition/Modification” in S223 and completes the adding step of the SeNB when the SeNB 200S has detected synchronization with the UE and transmits to the T-MeNB 200M2 a notification that the use of the radio resource configuration has been enabled (as disclosed and performed in the same ways of S134 and S135 in Fig. 9 and para. [0145] of Fujishiro.)).

Regarding claim 2:
As discussed above, Fujishiro in view of Yang teaches all limitations in claim 1.
Fujishiro further teaches wherein the adding, by the target master base station, the secondary base station for the user equipment comprises: 
sending, by the target master base station, an addition request to the secondary base station (see, Fujishiro: Fig. 10, S223 teaches wherein T-MeNB sends “SeNB Addition/Modification Request” to SeNB.); 
receiving, by the target master base station, addition acknowledgment information from the secondary base station, wherein the addition acknowledgment information indicates that the target master base station is allowed to add the secondary base station (see, Fujishiro: Fig. 10, S225 teaches wherein SeNB sends “SeNB Addition/Modification Command” to T-MeNB when the SeNB 200S acknowledges the addition request (equivalent basic sequences are disclosed and performed in the same ways of S127 through S129 in Fig. 9 and para. [0142] of Fujishiro).); and 
sending, by the target master base station, configuration information of the secondary base station to the user equipment thereby allowing the user equipment to access the secondary base station based on the configuration information (see, Fujishiro: Fig. 10, S228 teaches wherein T-MeNB sends “RRC Configuration Reconfiguration” to UE, and UE and SeNB being synchronized in S230 as result (equivalent basic sequences are disclosed and performed in the same ways of S132 and S134 in Fig. 9 and para. [0145] of Fujishiro, wherein “the UE100 performs a random access to the SeNB 200S on the basis of the RRC reconfiguration message, and synchronizes with the SeNB 200S.”)).

Regarding claim 3: 
As discussed above, Fujishiro in view of Yang teaches all limitations in claim 2.
	Fujishiro further teaches wherein the sending, by the target master base station, configuration information of the secondary base station to the user equipment comprises: 
sending, by the target master base station, a radio resource control (RRC) connection reconfiguration message to the user equipment, wherein the RRC (see, Fujishiro: Fig. 10, S228 teaches wherein T-MeNB sends “RRC Configuration Reconfiguration” to UE, and UE and SeNB being synchronized in S230 as result. Para. [0158] teaches wherein “The additional procedure of the SeNB 200S (steps S211 to S233) is the same as that of the basic sequence” (as discussed above in Fig. 9 and Para. [0144-0145] of Fujishiro)).

Regarding claim 4:
	Fujishiro teaches a handover method (see, Fujishiro: Fig. 10 and para. [0150-0158]), comprising: 
sending, by a source master base station (see, Fujishiro: Fig. 10, S-MeNB 200M1), a handover request to a target master base station (see, Fujishiro: Fig. 10, T-MeNB 200M2), wherein the handover request is useable to request handover of a user equipment (see, Fujishiro: Fig. 10, UE 100) from the source master base station to the target master base station (see, Fujishiro: Fig. 10, S204 teaches wherein S-MeNB sends “Hanover Request” T-MeNB); 
receiving, by the source master base station, a handover request acknowledgment message from the target master base station (see, Fujishiro: Fig. 10, S205, “Admission Control” and S206, “Hanover Request Acknowledge”. S-MeNB receives the “Handover Request Acknowledge” sent from T-MeNB.), wherein the handover request acknowledgment message is sent before the target master base station adds a secondary base station for the user equipment (The handover request acknowledge message in S206 is sent in response to the determination of the acknowledgement of the handover request in “Admission Control” step in S205 before the T-MeNB initiates and begins the addition of the SeNB for the user equipment in S223 and completes the adding step of the SeNB in S231.).
Fujishiro does not explicitly teach wherein the handover request acknowledgment message indicates that the target master base station allows the user equipment to be handed over from the source master base station to the target master base station.
In the same field of endeavor, Yang teaches wherein the handover request acknowledgment message indicates that the target master base station allows the user equipment to be handed over from the source master base station to the target master base station (see, Yang: para. [0006] teaches wherein “the target eNB performs an admission decision according to Qualities of Service (QoS) of bearers to be admitted and other information, and when allowed admission of the UE is decided, the target eNB performs underlying configuration to prepare for the handover and returns to the source eNB a Handover Request Acknowledge message including a Radio Resource Control (RRC) container which contains a Handover Command to trigger the UE to be handed over, the bearer accepted by the target eNB to forward uplink/downlink data, and a transport layer address and a Tunnel Endpoint Identifier (TEID) of a forward tunnel.” Therefore, the Handover Request Acknowledge message includes an RRC container which contains a Handover Command to trigger the UE to be handed over (i.e., an indication that the target eNB (corresponding to the target master base station) allows the UE to be handed over from the source eNB (corresponding to the source master base station) to the target eNB.)).
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro to include the teachings of Yang in order to support a handover of a UE from a source base station to a target base station based on a Handover Request message transmitted by the source base station and to inform the source base station to forward a Handover Command to trigger the UE to be handed over (see, Yang: Para. [0006]). 
Fujishiro further teaches wherein instructing, by the source master base station, handover of the user equipment to the target master base station, thereby causing the user equipment to establish a communication connection with the target master base station (see, Fujishiro: Fig. 10, S213 teaches wherein S-MeNB sends “HO command” to UE with RRC Connection Reconfiguration message, which causes the UE to complete and establish a communication connection with T-MeNB in S216 “Synchronization” and S217 “RRC Connection Reconfiguration Complete”. Para. [0155] teaches wherein in response to the UE receiving the RRC Connection Reconfiguration message including the handover command, the UE synchronizes with the T-MeNB (by performing a random access to the T-MeNB) in S216 and establishes a connection with the T-MeNB in S217 in response to the handover command.).

Regarding claim 5:
As discussed above, Fujishiro in view of Yang teaches all limitations in claim 4.
	Fujishiro further teaches wherein the instructing, by the source master base station, handover of the user equipment to the target master base station comprises: 
sending, by the source master base station, a radio resource control (RRC) connection reconfiguration message to the user equipment, wherein the RRC connection reconfiguration message comprises handover information of the handover of the user equipment from the source master base station to the target master base station, thereby causing the user equipment to be handed over from the source master base station to the target master base station based on the handover information (see, Fujishiro: Fig. 10, S213 teaches wherein S-MeNB sends “RRC Connection Reconfiguration” with “HO Command” to UE. Para. [0154] teaches wherein “In step S213, the S-MeNB 200M1 transmits, to the UE 100, the RRC reconfiguration message including a handover command for instructing handover.” Para. [0155] teaches wherein in response to the handover command, a new RRC connection with the T-MeNB is established in step S217.) 

Regarding claim 8:
	Fujishiro teaches a handover method (see, Fujishiro: Fig. 10 and para. [0150-0158]), comprising: 
receiving, by user equipment (see, Fujishiro: Fig. 10, UE 100), notification information from a source master base station (see, Fujishiro: Fig. 10, S-MeNB 200M1), wherein the notification information comprises handover information of handover of the user equipment from the source master base station to a target master base station (see, Fujishiro: Fig. 10, T-MeNB 200M2), the notification information is sent after the source master base station receives a handover request acknowledgment message from the target master base station, the handover request acknowledgment message is sent before the target master base station adds a secondary base station for the user equipment (see, Fujishiro: Fig. 10, S213 teaches wherein UE receives “HO Command” (corresponding to a HO notification information) sent from S-MeNB. The HO notification information is sent after the S-MeNB receives a HO request acknowledgement message from the T-MeNB in S206 and the HO request acknowledgment message (S206) is sent in response to the determination of the acknowledgement of the handover request in “Admission Control” step in S205 before the T-MeNB adds a secondary base station (SeNB, 200S) for the UE in S223, “SeNB Addition/Modification Request”).
Fujishiro does not explicitly teach the handover request acknowledgment message indicates that the target master base station allows the user equipment 
In the same field of endeavor, Yang teaches wherein the handover request acknowledgment message indicates that the target master base station allows the user equipment to be handed over from the source master base station to the target master base station (see, Yang: para. [0006] teaches wherein “the target eNB performs an admission decision according to Qualities of Service (QoS) of bearers to be admitted and other information, and when allowed admission of the UE is decided, the target eNB performs underlying configuration to prepare for the handover and returns to the source eNB a Handover Request Acknowledge message including a Radio Resource Control (RRC) container which contains a Handover Command to trigger the UE to be handed over, the bearer accepted by the target eNB to forward uplink/downlink data, and a transport layer address and a Tunnel Endpoint Identifier (TEID) of a forward tunnel.” Therefore, the Handover Request Acknowledge message includes an RRC container which contains a Handover Command to trigger the UE to be handed over (i.e., an indication that the target eNB (corresponding to the target master base station) allows the UE to be handed over from the source eNB (corresponding to the source master base station) to the target eNB.)).
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro to include the teachings of Yang in order to support a handover of a UE from a (see, Yang: Para. [0006]). 
Fujishiro further teaches wherein establishing, by the user equipment, a communication connection with the target master base station based on the notification information (see, Fujishiro: Fig. 10, S216, “Synchronization” and S217, “RRC Connection Reconfiguration Complete”. Para. [0155] teaches wherein the UE establishes a new RRC connection in S216 and S217 based on HO Command in S213. Para. [0155] teaches wherein in response to the UE receiving the RRC Connection Reconfiguration message including the handover command, the UE synchronizes with the T-MeNB (by performing a random access to the T-MeNB) in S216 and establishes a connection with the T-MeNB in S217 in response to the handover command.).

Regarding claim 9:
As discussed above, Fujishiro in view of Yang teaches all limitations in claim 8.
	Fujishiro further teaches wherein after the establishing, by the user equipment, the communication connection with the target master base station based on the notification information (the establishing the communication connection step corresponds to Fig. 10, S217, “RRC Connection Reconfiguration Complete” between UE and T-MeNB of Fujishiro), the method further comprises: 
receiving, by the user equipment, a first radio resource control (RRC) connection reconfiguration message from the target master base station, wherein the first RRC connection reconfiguration message comprises configuration information of the secondary base station (see, Fujishiro: Fig. 10, S228 teaches wherein UE receives “RRC Connection Reconfiguration” sent from T-MeNB (equivalent basic sequence is disclosed and performed in the same ways of S132 in Fig. 9 and para. [0144] of Fujishiro, wherein “the T-MeNB 200M2 transmits, to the UE 100, the RRC reconfiguration message for the addition of the SeNB 200S”)); and 
accessing, by the user equipment, the secondary base station based on the configuration information (see, Fujishiro: Fig. 10, S230 teaches wherein “Synchronization” between UE and SeNB as a result of step S228 (equivalent basic sequence is disclosed and performed in the same ways of S134 in Fig. 9 and para. [0145] of Fujishiro, wherein “the UE100 performs a random access to the SeNB 200S on the basis of the RRC reconfiguration message, and synchronizes with the SeNB 200S.”)).

Regarding claim 10:
As discussed above, Fujishiro in view of Yang teaches all limitations in claim 8.
Fujishiro further teaches wherein the establishing, by the user equipment, the communication connection with the target master base station based on the notification information comprises: 
receiving, by the user equipment, a first radio resource control (RRC) connection reconfiguration message from the source master base station, wherein the first RRC connection reconfiguration message comprises the handover information (see, Fujishiro: Fig. 10, S213 teaches wherein UE receives “RRC Connection Reconfiguration” with “HO command” sent from S-MeNB. Para. [0154] teaches wherein “In step S213, the S-MeNB 200M1 transmits, to the UE 100, the RRC reconfiguration message including a handover command for instructing handover.”); and 
establishing, by the user equipment, the communication connection with the target master base station based on the handover information (see, Fujishiro: Fig. 10, S216, “Synchronization” and S217, “RRC Connection Reconfiguration Complete”. Para. [0155] teaches wherein the UE establishes a new RRC connection in S216 and S217 based on HO Command in S213. Para. [0155] teaches wherein in response to the UE receiving the RRC Connection Reconfiguration message including the handover command, the UE synchronizes with the T-MeNB (by performing a random access to the T-MeNB) in S216 and establishes a connection with the T-MeNB in S217 in response to the handover command.).

Regarding claim 11:
Fujishiro in view of Yang teaches all limitations in claim 9.
	Fujishiro further teaches wherein the establishing, by the user equipment, the communications connection with the target master base station based on the notification information comprises: 
receiving, by the user equipment, a first radio resource control (RRC) connection reconfiguration message from the source master base station, wherein the first RRC connection reconfiguration message comprises the handover information (see, Fujishiro: Fig. 10, S213 teaches wherein UE receives “RRC Connection Reconfiguration” with “HO command” sent from S-MeNB. Para. [0154] teaches wherein “In step S213, the S-MeNB 200M1 transmits, to the UE 100, the RRC reconfiguration message including a handover command for instructing handover.”); and 
establishing, by the user equipment, the communication connection with the target master base station based on the handover information (see, Fujishiro: Fig. 10, S216, “Synchronization” and S217, “RRC Connection Reconfiguration Complete”. Para. [0155] teaches wherein the UE establishes a new RRC connection in S216 and S217 based on HO Command in S213. Para. [0155] teaches wherein in response to the UE receiving the RRC Connection Reconfiguration message including the handover command, the UE synchronizes with the T-MeNB (by performing a random access to the T-MeNB) in S216 and establishes a connection with the T-MeNB in S217 in response to the handover command.).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Yang further in view of Vesely et al. (US 2016/0373972 A1, hereinafter Vesely).

Regarding claim 6:
As discussed above, Fujishiro in view of Yang teaches all limitations in claim 4.
	Fujishiro in view of Yang does not explicitly teach wherein after the instructing, by the source master base station, handover of the user equipment to the target master base station (the instructing handover step corresponds to Fig. 10, S213 wherein S-MeNB sends “HO command” to UE of Fujishiro), the method further comprises: sending, by the source master base station, a release request to the secondary base station, wherein the release request is useable to release a connection, related to the user equipment, between the source master base station and the secondary base station.
	In the same field of endeavor, Vesely teaches wherein after the instructing, by the source master base station, handover of the user equipment to the target master base station (see, Vesely: Fig. 5, Step 5 teaches wherein S-MeNB sends “5. RRCConfigurationReconfiguration” to UE), the method further comprises: sending, by the source master base station, a release request to the secondary base station, wherein the release request is useable to release a connection, related to the user equipment, between the source master base (see, Vesely: Fig. 5, Step 10 teaches wherein S-MeNB sends “10. SeNB Release Request” to SeNB. Para. [0063] teaches wherein “The S-MeNB requests the release of the UE specific signaling connection towards the SeNB.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro in view of Yang to include the teachings of Vesely in order to remove source side UE signaling association to SeNB after the UE completes the RRC reconfiguration procedure with the T-MeNB (in Fig. 5, Step 7 of Vesely). (see, Vesely: Para. [0063]). 

Regarding claim 7:
As discussed above, Fujishiro in view of Yang teaches all limitations in claim 5.
	Fujishiro in view of Yang does not explicitly teach wherein after the instructing, by the source master base station, handover of the user equipment to the target master base station (the instructing handover step corresponds to Fig. 10, S213 wherein S-MeNB sends “HO command” to UE of Fujishiro), the method further comprises: sending, by the source master base station, a release request to the secondary base station, wherein the release request is useable to release a connection, related to the user equipment, between the source master base station and the secondary base station.
Vesely teaches wherein after the instructing, by the source master base station, handover of the user equipment to the target master base station (see, Vesely: Fig. 5, Step 5 teaches wherein S-MeNB sends “5. RRCConfigurationReconfiguration” to UE), the method further comprises: sending, by the source master base station, a release request to the secondary base station, wherein the release request is useable to release a connection, related to the user equipment, between the source master base station and the secondary base station (see, Vesely: Fig. 5, Step 10 teaches wherein S-MeNB sends “10. SeNB Release Request” to SeNB. Para. [0063] teaches wherein “The S-MeNB requests the release of the UE specific signaling connection towards the SeNB.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro in view of Yang to include the teachings of Vesely in order to remove source side UE signaling association to SeNB after the UE completes the RRC reconfiguration procedure with the T-MeNB (in Fig. 5, Step 7 of Vesely). (see, Vesely: Para. [0063]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 2471   


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471